Order entered October 2, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00901-CR

                               THE STATE OF TEXAS, Appellant

                                                  V.

                            ANGELA DAWN CLAMPITT, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-81729-2014

                                              ORDER
       The Court ORDERS court reporter Karla Kimbrell to file the reporter’s record in this

appeal within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to Karla Kimbrell, official court

reporter, 380th Judicial District Court, and to counsel for all parties.



                                                        /s/    ADA BROWN
                                                               JUSTICE